Exhibit 10.3

 

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF CERTAIN OBLIGATIONS (AS DEFINED IN THE SUBORDINATION
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THAT CERTAIN SUBORDINATION AGREEMENT DATED DECEMBER 1, 2016, BETWEEN FIRST SOLAR
ASSET MANAGEMENT, LLC, 8POINT3 OPERATING COMPANY, LLC AND CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT.  THIS INSTRUMENT MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED.

 

 

December 1, 2016

 

PROMISSORY NOTE

$50,000,000

 

8point3 Operating Company, LLC, a Delaware limited liability company (“Payor”),
for value received, hereby unconditionally promises to pay to the order of First
Solar Asset Management, LLC, a Delaware limited liability company (“Seller”), on
or before the date that is six (6) months after the Maturity Date (the “Note
Maturity Date”) the principal amount of Fifty Million Dollars ($50,000,000) (the
“Loan”), together with accrued interest thereon at a rate of (a) six percent
(6%) per annum (i) in respect of all amounts outstanding under this Promissory
Note (this “Note”) upon the occurrence and during the continuance of any
Specified Event of Default (as defined herein), and (ii) in respect of the
amount of any interest payment accrued as a PIK (as defined herein), and (b)
four percent (4%) per annum in respect of all other amounts outstanding under
this Note (the “Interest Rate”).

Capitalized terms used herein and not otherwise defined herein shall have the
meaning given to such terms in that certain Credit and Guaranty Agreement, dated
as of June 5, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”), among Payor, 8point3 Energy
Partners LP, certain subsidiaries of Payor, Credit Agricole Corporate and
Investment Bank, as administrative agent and collateral agent, the lenders party
thereto and the other agents party thereto.

1.Payments.

(a)Interest under this Note shall be due and payable quarterly in arrears on the
tenth (10th) Business Day of March, June, September and December with respect to
the period ending on the last day of the immediately preceding Fiscal Quarter,
commencing on the first such date to occur after the date hereof (each, a “Note
Interest Payment Date”); provided, that such amounts shall be paid solely from
amounts that would, at such time, otherwise be permitted to be distributed as a
Restricted Junior Payment by Payor pursuant to Section 6.4(c) of the Credit
Agreement (“Distributable Cash”), such amounts, in any such Fiscal Quarter, not
to exceed the Quarterly Prepayment Threshold (as defined herein) for such Fiscal
Quarter; provided, further, that, to the

 

--------------------------------------------------------------------------------

extent Payor does not have sufficient Distributable Cash to pay any such
Interest Payment in cash, the portion thereof not paid in cash shall be accrued
as a payment-in-kind (“PIK”) and added to the outstanding balance of this Note;
provided, further, that the entire unpaid balance of accrued interest, together
with the entire unpaid principal balance of this Note if not sooner paid, shall
be due and payable in full on the Note Maturity Date.

(b)Except as otherwise expressly provided herein, all repayments (excluding, for
the avoidance of doubt, prepayments) hereunder shall include the payment of the
unpaid balance of all interest accrued under the Note to and including the date
of such repayment.  All repayments and any prepayments pursuant to Section
2(a)(i) made by Payor hereunder shall be applied first to accrued and unpaid
interest and then to unpaid principal.  Interest hereunder shall be computed on
the basis of a 360-day year for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
is payable.  All repayments and prepayments by Payor of principal and all
payments by Payor of interest, and all other sums due under this Note shall be
made without deduction, setoff, abatement, suspension, deferment, defense or
counterclaim, on or before the due date of repayment or payment, and shall be
paid in lawful money of the United States of America, in immediately available
funds on the day when payment shall become due, at the principal office of
Seller (or at such other place as Seller may designate in writing).  

(c)If at any time any payment made by Payor under this Note is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of Payor or otherwise, Payor’s obligation to make such payment
shall be reinstated as though such payment had not been made.

(d)Upon payment in full of the principal of and interest on this Note and all
other sums due from Payor to Seller under the terms of this Note or upon any
prepayment, this Note shall be canceled and returned to Payor and shall be of no
further operation or effect.  The obligation of Payor to make the payments
required to be made on this Note and to perform and observe the other agreements
on its part contained herein shall be absolute and unconditional and shall not
be subject to diminution by setoff, counterclaim, abatement or otherwise.  

2.Prepayments.  

(a)Mandatory Prepayments.  Payor shall prepay amounts outstanding under this
Note:

 

i.

on each Note Interest Payment Date, in an amount equal to the sum of (i) the
Quarterly Prepayment Threshold (as defined herein) for the applicable Fiscal
Quarter (less the amount of, and only after, interest paid in such Fiscal
Quarter), plus (ii) any portion of the Quarterly Prepayment Threshold for any
previous Fiscal Quarter which Payor failed to use to pay interest or make a
mandatory prepayment for any reason pursuant to this Note; in each case, to the
extent that such amount constitutes Distributable Cash; and

 

ii.

with 100% of any Net Equity Proceeds from the sale or issuance of any common
Equity Interests of the Partnership received by Payor after the date hereof so
long as no Default or Event of Default has occurred and is

2

 

--------------------------------------------------------------------------------

 

continuing or would result therefrom and Payor is in pro forma compliance with
the financial covenants set forth in the Credit Agreement treating such payment
as a Restricted Junior Payment pursuant to Section 6.4(c) of the Credit
Agreement; provided, that Payor shall be permitted to retain without mandatory
prepayment up to Twenty-Five Million Dollars ($25,000,000) of Net Equity
Proceeds received after the date hereof (such Net Equity Proceeds, “Specified
Net Equity Proceeds”); provided, further, that Payor, at its option, may prepay
all or part of the principal amount of this Note outstanding from time to time
without penalty or premium using such Specified Net Equity Proceeds; provided,
further, that, for the avoidance of doubt, Payor shall be permitted to use Net
Equity Proceeds to prepay Loans outstanding under the Credit Agreement to the
extent, and in such amounts as, necessary to cause Payor to be in pro forma
compliance with the financial covenants set forth in the Credit Agreement for
purposes of making Restricted Junior Payments pursuant to Section 6.4(c) of the
Credit Agreement.

For purposes of this Note, “Quarterly Prepayment Threshold” means the lesser of
(i) the value set forth for the applicable Fiscal Quarter in Schedule 1 attached
hereto, and (ii) the positive difference (if any) between (A) the amount
described in clause (i) and (B) the amount reasonably determined by Payor which
would be necessary, if used to prepay outstanding Loans under the Credit
Agreement, to cause the Leverage Ratio (calculated on a pro forma basis after
giving effect to such prepayment) not to exceed 5.25 to 1.00 at any time prior
to the Note Maturity Date.  Any mandatory prepayment pursuant to clause 2(a)(i)
above may be waived at the discretion of the Seller, and any mandatory
prepayment pursuant to clause 2(a)(ii) above may only be waived with the consent
of the Required Lenders.  

(b)Voluntary Prepayments.  Except as set forth in Section 2(a), Payor shall not
be permitted to prepay this Note; provided, however, that, in the event that
Payor is no longer prohibited from making optional prepayments pursuant to
Schedule 1.1(E) of the Credit Agreement or, upon receiving the consent of the
Required Lenders with respect thereto, Payor shall be permitted to prepay this
Note, in full or in part, at any time without the payment of any premium or
fee.  

3.Priority of Payments.  No payment shall be made under this Note in respect of
any Fiscal Quarter until all debt service due and payable on the Obligations for
such Fiscal Quarter has been paid in full.  

4.Representations and Warranties.  Payor hereby represents, warrants, covenants
and agrees that (i) Payor is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) Payor has the capacity to enter into the transactions contemplated by this
Note and has duly authorized the execution, delivery and performance of this
Note, (iii) this Note constitutes the legal, valid, and enforceable obligation
of Payor, enforceable in accordance with its terms, and (iv) the execution,
delivery and performance by Payor of this Note, and the transactions
contemplated hereby, will not violate any contractual obligation of Payor, and
no approval or consent of any party or any authority of any kind or nature

3

 

--------------------------------------------------------------------------------

is required that has not been duly obtained for the execution, delivery and
performance by Payor of this Note.

5.Covenants. Until the payment in full of the principal of and interest on this
Note and all other sums due from Payor to Seller under the terms of this Note,

(a)Payor shall cause the Partnership to contribute 100% of any Net Equity
Proceeds from the sale or issuance of any common Equity Interests of the
Partnership to Payor to the extent Payor is required to prepay amounts
outstanding under this Note pursuant to Section 2(a)(ii) hereof;

(b)Payor shall not incur additional Indebtedness to which this Note would be
subordinated (other than the Obligations);

(c)except with respect to the Phase 2 Assets (as defined in that certain
Purchase, Sale and Contribution Agreement, dated as of January 26, 2016, by and
between SunPower and Payor), Payor shall not consummate any Acquisition
Transaction or any other acquisition of a Solar Energy Project; and

(d)No agreement to extend the Maturity Date pursuant to Section 2.24 of the
Credit Agreement will extend the Note Maturity Date without the prior consent of
Seller.

6.Events of Default.  

(a)A “Specified Event of Default” hereunder shall occur upon the occurrence of
any event which would constitute an Event of Default pursuant to Sections 8.1(f)
or 8.1(g) of the Credit Agreement.

(b)A “Note Event of Default” hereunder shall occur if (i) Payor shall fail to
pay any amount of interest on or principal of the Loan when and as due hereunder
(it being understood that any interest payment accrued as a PIK shall not
constitute such a failure to pay interest on the Loan), or (ii) Payor shall fail
to comply with or shall breach any covenant or other provision set forth in this
Note.  

7.Remedies.  (a) From and after the earlier of (i) the Termination Date (as
defined in Schedule 1.1(E) of the Credit Agreement and the Subordination
Agreement); and (ii) the Note Maturity Date (but, in the event the Note Maturity
Date occurs prior to the Termination Date, solely to the extent permitted
pursuant to the Subordination Agreement), upon the occurrence of any Note Event
of Default, or (b) upon the occurrence of any Specified Event of Default; and,
in each case, at any time thereafter during the continuance thereof, Seller may
at its option, by written notice to Payor (x) declare the entire principal
amount of this Note, together with all accrued interest thereon and all other
amounts payable hereunder, immediately due and payable; and/or (y) exercise any
or all of its rights, powers or remedies available at law or in equity;
provided, however, that upon the occurrence of any Specified Event of Default,
the principal of and accrued interest on the Loan shall become immediately due
and payable without any notice, declaration or other act on the part of Seller.

4

 

--------------------------------------------------------------------------------

8.Notices and Communications.  Any communications between the parties hereto,
and notices provided herein to be given, may be given by delivering the same to
Seller at the principal office of Seller, or to Payor at the principal office of
Payor, as applicable, or to such other officers or addresses as either party may
in writing hereafter specify.

9.No Waiver.  No delay or omission to exercise any right, power or remedy
accruing to Seller under this Note shall impair any such right, power or remedy
of Seller, nor shall it be construed to be a waiver of any such right, power or
remedy.  Any waiver, permit, consent or approval of any kind or character on the
part of Seller of any breach or default under this Note, or any waiver on the
part of Seller of any provision or condition of this Note, must be in writing
and shall be effective only to the extent in such writing specifically set
forth.  All remedies, either under this Note or by law or otherwise afforded to
Seller, shall be cumulative and not alternative.

10.Amendment.  This Note may be altered or waived only by prior written
agreement signed by the party or parties against whom enforcement of any waiver,
change, modification or discharge is sought; provided that, to the extent
required pursuant to the Credit Agreement, the terms and conditions herein shall
not be materially amended in any manner adverse to the interests of any Agent,
any Lender or any Secured Party without the prior written consent of the
Required Lenders; provided, further, that no later than five (5) Business Days
prior to the effectiveness of any such amendment that does not require the
consent of the Required Lenders, Payor shall have delivered to the
Administrative Agent a copy of such amendment.

11.Assignment.  Neither Payor nor Seller may transfer or assign its rights or
obligations under this Note.    

12.Governing Law.  THIS NOTE, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO
CONFLICT OF LAWS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW (OR ANY SUCCESSOR PROVISION THERETO)).

13.Severability.  If any term or provision of this Note shall be held invalid,
illegal or unenforceable, the validity of all other terms and provisions hereof
shall in no way be affected thereby.

14.Subordination.  Each of Seller and Payor acknowledges that this Note shall be
subject to the terms and conditions set forth in that certain Subordination
Agreement (the “Subordination Agreement”), dated as of the date hereof, between
Payor, Seller and the Administrative Agent and Collateral Agent, until such
terms and conditions no longer apply pursuant to the terms of the Subordination
Agreement.  In the event of a conflict between the provisions set forth in this
Note and those set forth in the Subordination Agreement, the provisions of the
Subordination Agreement shall supersede and control the terms and provisions of
this Agreement.

[Remainder of Page Intentionally Left Blank]

5

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Payor has caused this Note to be duly executed in its
name,  by its duly authorized officer, as of the date first written above.

 

 

8POINT3 OPERATING COMPANY, LLC

 

 

 

 

By:

8point3 Energy Partners LP, its managing member

 

 

 

 

By:

8point3 General Partner, LLC, its general partner

 

 

 

 

By:

/s/ Max Gardner

 

Name:

Max Gardner

 

Title:

Vice President of Operations

 




 

 

--------------------------------------------------------------------------------

Schedule 1

 

Quarterly Prepayment Thresholds

 

Fiscal Quarter

Ending

Quarterly

Prepayment Threshold

11/30/2016

$0  

2/28/2017

$500,000.00

5/31/2017

$502,031.60

8/31/2017

$883,942.41

11/30/2017

$1,764,930.87

2/28/2018

$1,057,295.23

5/31/2018

$485,721.47

8/31/2018

$883,870.88

11/30/2018

$1,769,145.83

2/28/2019

$1,058,024.64

5/31/2019

$474,437.54

8/31/2019

$888,852.73

11/30/2019

$1,778,411.10

2/29/2020

$1,063,805.67

5/31/2020

$459,657.85

8/31/2020

$890,368.14

11/30/2020

$1,784,206.37

2/28/2021

$1,066,118.34

5/31/2021

$447,818.80

8/31/2021

$889,935.82

 

 

 